Exhibit 10.1

 

EXECUTION VERSION

 

THE PEP BOYS - MANNY, MOE & JACK

1999 STOCK INCENTIVE PLAN

 

AMENDED AND RESTATED

AS OF SEPTEMBER 15, 2005

 


1.             PURPOSE.  THE PEP BOYS – MANNY, MOE & JACK, A PENNSYLVANIA
CORPORATION, HEREBY AMENDS AND RESTATES THE PEP BOYS - MANNY, MOE & JACK 1999
STOCK INCENTIVE PLAN, EFFECTIVE AS OF SEPTEMBER 15, 2005 (THE “PLAN”).  THE PLAN
IS INTENDED TO RECOGNIZE THE CONTRIBUTIONS MADE TO THE COMPANY BY KEY EMPLOYEES
AND MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY OR ANY AFFILIATE, TO
PROVIDE SUCH PERSONS WITH ADDITIONAL INCENTIVE TO DEVOTE THEMSELVES TO THE
FUTURE SUCCESS OF THE COMPANY OR AN AFFILIATE, AND TO IMPROVE THE ABILITY OF THE
COMPANY OR AN AFFILIATE TO ATTRACT, RETAIN, AND MOTIVATE INDIVIDUALS UPON WHOM
THE COMPANY’S SUSTAINED GROWTH AND FINANCIAL SUCCESS DEPENDS, BY PROVIDING SUCH
PERSONS WITH AN OPPORTUNITY TO ACQUIRE OR INCREASE THEIR PROPRIETARY INTEREST IN
THE COMPANY.


 


2.             DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(B)           “AFFILIATE” MEANS A CORPORATION WHICH IS A PARENT CORPORATION OR A
SUBSIDIARY CORPORATION WITH RESPECT TO THE COMPANY WITHIN THE MEANING OF
SECTION 424 OF THE CODE.


 


(C)           “AWARD” MEANS AN AWARD GRANTED TO AN OPTIONEE OR A PARTICIPANT
UNDER THE PLAN IN THE FORM OF AN OPTION OR RESTRICTED STOCK, OR ANY COMBINATION
THEREOF.


 


(D)           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)           “CHANGE OF CONTROL” SHALL HAVE THE MEANING AS SET FORTH IN
SECTION 10 OF THE PLAN.


 


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(G)           “COMMITTEE” MEANS THE BOARD OF DIRECTORS OR A COMMITTEE OF TWO OR
MORE MEMBERS OF THE BOARD OF DIRECTORS, EACH OF WHOM, AT THE TIME HE TAKES
ACTION WITH RESPECT TO THE PLAN, IS BOTH (I) A “NON-EMPLOYEE DIRECTOR” WITHIN
THE MEANING OF RULE 16B-3 AND (II) AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE; PROVIDED, HOWEVER THAT THE BOARD OF DIRECTORS MAY
APPOINT ANY OTHER INDIVIDUAL OR INDIVIDUALS TO ADMINISTER THE PLAN WITH RESPECT
TO OPTIONEES AND PARTICIPANTS WHO ARE NEITHER (I) ”INSIDERS” WITHIN THE MEANING
OF SECTION 16 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, NOR
(II) ”COVERED EMPLOYEES” WITHIN THE

 

1

--------------------------------------------------------------------------------


 


MEANING OF SECTION 162(M) OF THE CODE.


 


(H)           “COMPANY” MEANS THE PEP BOYS - MANNY, MOE & JACK, A PENNSYLVANIA
CORPORATION.


 


(I)            “DISABILITY” SHALL HAVE THAT MEANING AS SET FORTH IN
SECTION 22(E)(3) OF THE CODE.


 


(J)            “FAIR MARKET VALUE” SHALL HAVE THE MEANING AS SET FORTH IN
SECTION 8(B) OF THE PLAN.


 


(K)           “ISO” MEANS AN OPTION GRANTED UNDER THE PLAN WHICH IS INTENDED TO
QUALIFY AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF SECTION 422 OF THE
CODE.


 


(L)            “NON-MANAGEMENT DIRECTOR” MEANS A MEMBER OF THE BOARD OF
DIRECTORS WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.


 


(M)          “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION GRANTED UNDER THE PLAN
WHICH IS NOT INTENDED TO QUALIFY AS AN “INCENTIVE STOCK OPTION” WITHIN THE
MEANING OF SECTION 422 OF THE CODE.


 


(N)           “OPTION” MEANS EITHER AN ISO OR A NON-QUALIFIED STOCK OPTION
GRANTED UNDER SECTION 8 OF THE PLAN.


 


(O)           “OPTION DOCUMENT” MEANS THE DOCUMENT DESCRIBED IN SECTION 8 WHICH
SETS FORTH THE TERMS AND CONDITIONS OF EACH GRANT OF OPTIONS.


 


(P)           “OPTION PRICE” MEANS THE PRICE AT WHICH SHARES MAY BE PURCHASED,
AS CALCULATED PURSUANT TO SECTION 8(B).


 


(Q)           “OPTIONEE” MEANS A PERSON TO WHOM AN OPTION HAS BEEN GRANTED UNDER
THE PLAN, WHICH OPTION HAS NOT BEEN EXERCISED AND HAS NOT EXPIRED OR TERMINATED.


 


(R)            “PARTICIPANT” MEANS A PERSON TO WHOM RESTRICTED STOCK HAS BEEN
AWARDED UNDER THE PLAN, WHICH RESTRICTED STOCK HAS NOT YET VESTED IN FULL.


 


(S)           “RESTRICTED PERIOD” MEANS THE PERIOD OF TIME DURING WHICH THE
SHARES SUBJECT TO THE RESTRICTED STOCK GRANTED TO A PARTICIPANT REMAIN SUBJECT
TO THE RESTRICTIONS AND CONDITIONS IMPOSED ON SUCH SHARES, AS DETERMINED BY THE
COMMITTEE.


 


(T)            “RESTRICTED STOCK” MEANS ANY SHARES WHICH ARE AWARDED PURSUANT TO
THE TERMS OF SECTION 9 HEREOF AND WHICH ARE SUBJECT TO THE RESTRICTIONS AND
CONDITIONS SET FORTH IN SECTION 9 HEREOF FOR THE RESTRICTED PERIOD.

 

2

--------------------------------------------------------------------------------


 


(U)           “RESTRICTED STOCK AGREEMENT” MEANS THE DOCUMENT DESCRIBED IN
SECTION 9 WHICH SETS FORTH THE TERMS AND CONDITIONS OF EACH GRANT OF RESTRICTED
STOCK.


 


(V)           “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED PURSUANT TO THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(W)          “SHARES” MEANS THE SHARES OF COMMON STOCK, PAR VALUE $1.00 PER
SHARE, OF THE COMPANY WHICH ARE THE SUBJECT OF AWARDS.


 


(X)            “VEST”, “VESTED” OR “VESTING”, WHETHER OR NOT USED WITH AN
INITIAL CAPITAL LETTER, MEANS THE TIME AT WHICH RESTRICTED STOCK GRANTED UNDER
THE PLAN WILL NO LONGER BE SUBJECT TO FORFEITURE, BASED UPON THE EXPIRATION OF
THE RESTRICTED PERIOD AND THE SATISFACTION OF OTHER RESTRICTIONS AND CONDITIONS
IMPOSED ON THE SHARES RELATING TO SUCH RESTRICTED STOCK.  UPON VESTING, THE
RESTRICTIONS AND CONDITIONS IMPOSED ON THE RESTRICTED STOCK WILL LAPSE.


 


3.             ADMINISTRATION OF THE PLAN.  THE COMMITTEE SHALL ADMINISTER THE
PLAN.


 


(A)           MEETINGS.  THE COMMITTEE SHALL HOLD MEETINGS AT SUCH TIMES AND
PLACES AS IT MAY DETERMINE.  ACTS APPROVED AT A MEETING BY A MAJORITY OF THE
MEMBERS OF THE COMMITTEE OR ACTS APPROVED IN WRITING BY THE UNANIMOUS CONSENT OF
THE MEMBERS OF THE COMMITTEE SHALL BE THE VALID ACTS OF THE COMMITTEE.


 


(B)           GRANTS.


 


(I)            (I)            THE COMMITTEE SHALL FROM TIME TO TIME AT ITS
DISCRETION GRANT AWARDS PURSUANT TO THE TERMS OF THE PLAN.  THE COMMITTEE SHALL
HAVE PLENARY AUTHORITY AND ABSOLUTE DISCRETION TO (A) DETERMINE THE KEY
EMPLOYEES AND MEMBERS OF THE BOARD OF DIRECTORS (INCLUDING NON-MANAGEMENT
DIRECTORS) TO WHOM AND THE TIMES AND THE PRICES AT WHICH AWARDS SHALL BE
GRANTED, (B) DETERMINE THE TYPE OF AWARD TO BE GRANTED AND THE NUMBER OF SHARES
SUBJECT THERETO, (C) DETERMINE THE VESTING CONDITIONS WITH RESPECT TO AWARDS OF
RESTRICTED STOCK AND THE TIME OR TIMES AFTER WHICH OPTIONS WILL BECOME
EXERCISABLE, (D) DETERMINE WHETHER OR NOT AN OPTION IS INTENDED TO BE AN ISO,
(E) DETERMINE THE DURATION OF THE RESTRICTED PERIOD AND THE RESTRICTIONS AND
CONDITIONS TO BE IMPOSED WITH RESPECT TO EACH AWARD; AND (F) APPROVE THE FORM
AND TERMS AND CONDITIONS OF THE OPTION DOCUMENTS OR THE RESTRICTED STOCK
AGREEMENTS, AS THE CASE MAY BE, BETWEEN THE COMPANY AND THE OPTIONEE OR
PARTICIPANT; ALL SUBJECT, HOWEVER, TO THE EXPRESS PROVISIONS OF THE PLAN.  IN
MAKING SUCH DETERMINATIONS, THE COMMITTEE MAY TAKE INTO ACCOUNT THE NATURE OF
THE OPTIONEE’S OR PARTICIPANT’S SERVICES AND RESPONSIBILITIES, THE OPTIONEE’S OR
PARTICIPANT’S PRESENT AND POTENTIAL CONTRIBUTION TO THE COMPANY’S SUCCESS AND
SUCH OTHER FACTORS AS IT MAY DEEM RELEVANT.  THE INTERPRETATION AND CONSTRUCTION
BY THE COMMITTEE OF ANY PROVISION OF THE PLAN OR OF ANY AWARD GRANTED UNDER IT
SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(II)           (II)           UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
AWARDS SHALL BE AUTOMATICALLY GRANTED, WITHOUT ANY FURTHER ACTION BY THE
COMMITTEE, TO EACH NON-MANAGEMENT DIRECTOR, (A) UPON THEIR INITIAL ELECTION TO
THE BOARD OF DIRECTORS AND (B) ANNUALLY THEREAFTER, ON THE DATE OF THE COMPANY’S
ANNUAL MEETING OF SHAREHOLDERS (AN “ANNUAL

 

3

--------------------------------------------------------------------------------


 


MEETING DATE”), IN ACCORDANCE WITH THE FOLLOWING SUBCLAUSES OF THIS
SUBSECTION (II):

 

A.            ON EACH ANNUAL MEETING DATE, EACH NON-MANAGEMENT DIRECTOR SHALL
RECEIVE SUCH NUMBER OF (1) RESTRICTED STOCK UNITS AS IS EQUAL TO THE QUOTIENT OF
$33,750 DIVIDED BY THE “RSU ANNUALIZED VALUE” AND (2) OPTIONS AS IS EQUAL TO THE
QUOTIENT OF $11,250 DIVIDED BY THE “OPTION ANNUALIZED VALUE”.  THE AWARD GRANTED
PURSUANT TO THIS SUBSECTION A SHALL BE REFERRED TO HEREIN AS THE “ANNUAL
NON-MANAGEMENT DIRECTOR AWARD.”

 

B.            ON THEIR INITIAL ELECTION TO THE BOARD OF DIRECTORS, EACH
NON-MANAGEMENT DIRECTOR SHALL RECEIVE A PRO-RATA PORTION OF AN ANNUAL
NON-MANAGEMENT DIRECTOR AWARD BASED ON A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS REMAINING UNTIL THE NEXT SCHEDULED ANNUAL MEETING DATE AND THE
DENOMINATOR OF WHICH IS 365.

 

C.            ANY FRACTIONAL AWARD OTHERWISE TO BE ISSUED UNDER THIS
SUBSECTION (II) SHALL BE ROUNDED UP TO THE NEAREST WHOLE AWARD.

 

D.            AS USED IN THIS SUBSECTION (II), THE TERM (1) “RSU ANNUALIZED
VALUE” MEANS, AS OF THE DATE THE AWARD IS GRANTED, THE AVERAGE FAIR MARKET VALUE
OF A SHARE DURING THE IMMEDIATELY PRECEDING YEAR AND (2) “OPTION ANNUALIZED
VALUE MEANS, AS OF THE DATE THE AWARD IS GRANTED, ONE-THIRD OF THE RSU
ANNUALIZED VALUE.

 

E.             EACH (1) RESTRICTED STOCK UNIT GRANTED UNDER SUBSECTION A OF THIS
SUBSECTION (II) SHALL VEST IN CUMULATIVE INSTALLMENTS OF ONE-FOURTH OF THE
NUMBER OF UNITS GRANTED ON EACH OF THE FIRST FOUR ANNIVERSARIES OF THE DATE OF
GRANT AND (2) OPTION GRANTED UNDER SUBSECTION SHALL BE EXERCISABLE IN CUMULATIVE
INSTALLMENTS OF ONE-FIFTH OF THE NUMBER OF SHARES GRANTED UNDER THE OPTION ON
EACH OF THE DATE OF GRANT AND THE NEXT FOUR ANNIVERSARIES OF THE DATE OF GRANT.

 

F.             THE COMMITTEE MAY, IN ITS DISCRETION, MAKE ADDITIONAL AWARD
GRANTS TO NON-MANAGEMENT DIRECTORS UPON THE RECOMMENDATION OF THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.

 


(C)           EXCULPATION.  NO INDIVIDUAL ACTING WITH THE AUTHORITY TO
ADMINISTER THE PLAN SHALL BE PERSONALLY LIABLE FOR MONETARY DAMAGES AS SUCH FOR
ANY ACTION TAKEN OR ANY FAILURE TO TAKE ANY ACTION IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN OR THE GRANTING OF AWARDS THEREUNDER UNLESS (I) SUCH
INDIVIDUAL HAS BREACHED OR FAILED TO PERFORM THE DUTIES OF HIS OFFICE UNDER
SECTION 511 OF THE GENERAL ASSOCIATION ACT OF 1988, AS AMENDED (RELATING TO
STANDARD OF CARE AND JUSTIFIABLE RELIANCE), AND (II) THE BREACH OR FAILURE TO
PERFORM CONSTITUTES SELF-DEALING, WILLFUL MISCONDUCT OR RECKLESSNESS; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS SUBSECTION 3(C) SHALL NOT APPLY TO THE
RESPONSIBILITY OR LIABILITY OF A MEMBER OF THE COMMITTEE PURSUANT TO ANY
CRIMINAL STATUTE OR TO THE LIABILITY OF A MEMBER OF THE COMMITTEE FOR THE
PAYMENT OF TAXES PURSUANT TO LOCAL, STATE OR FEDERAL LAW.


 


(D)           INDEMNIFICATION.  SERVICE ON THE COMMITTEE SHALL CONSTITUTE
SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.  EACH MEMBER OF
THE COMMITTEE SHALL BE

 

4

--------------------------------------------------------------------------------


 


ENTITLED WITHOUT FURTHER ACT ON HIS PART TO INDEMNITY FROM THE COMPANY TO THE
FULLEST EXTENT PROVIDED BY APPLICABLE LAW AND THE COMPANY’S ARTICLES OF
INCORPORATION AND/OR BY-LAWS IN CONNECTION WITH OR ARISING OUT OF ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO THE ADMINISTRATION OF THE PLAN OR THE
GRANTING OF AWARDS THEREUNDER IN WHICH HE OR SHE MAY BE INVOLVED BY REASON OF
HIS OR HER BEING OR HAVING BEEN A MEMBER OF THE COMMITTEE, WHETHER OR NOT HE OR
SHE CONTINUES TO BE SUCH MEMBER OF THE COMMITTEE AT THE TIME OF THE ACTION, SUIT
OR PROCEEDING.


 


4.             AWARDS UNDER THE PLAN.  AWARDS GRANTED UNDER THE PLAN MAY BE IN
THE FORM OF A NON-QUALIFIED STOCK OPTION, AN ISO OR RESTRICTED STOCK, OR A
COMBINATION THEREOF, AT THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT
ISOS MAY BE GRANTED ONLY TO INDIVIDUALS WHO ARE EMPLOYEES OF THE COMPANY OR AN
AFFILIATE.


 


5.             ELIGIBILITY.  ALL KEY EMPLOYEES AND MEMBERS OF THE BOARD OF
DIRECTORS OF THE COMPANY OR ITS AFFILIATES SHALL BE ELIGIBLE TO RECEIVE AWARDS
HEREUNDER.  THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE WHETHER AN
INDIVIDUAL QUALIFIES AS A KEY EMPLOYEE.


 


6.             SHARES SUBJECT TO PLAN.  THE AGGREGATE MAXIMUM NUMBER OF SHARES
FOR WHICH AWARDS MAY BE GRANTED PURSUANT TO THE PLAN IS 4,500,000, ADJUSTED AS
PROVIDED IN SECTION 11 OF THE PLAN.  THE SHARES TO BE ISSUED MAY BE FROM
AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK OF THE COMPANY OR PREVIOUSLY
ISSUED SHARES OF COMMON STOCK OF THE COMPANY REACQUIRED BY THE COMPANY.  AWARDS
COVERING NO MORE THAN 500,000 SHARES MAY BE GRANTED TO ANY INDIVIDUAL DURING ANY
CALENDAR YEAR THAT THE PLAN IS IN EFFECT, EXCEPT AS SUCH NUMBER OF SHARES SHALL
BE ADJUSTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11 OF THE PLAN.  IF AN
OPTION TERMINATES OR EXPIRES WITHOUT HAVING BEEN FULLY EXERCISED FOR ANY REASON,
OR IF ANY SHARES WITH RESPECT TO AN AWARD OF RESTRICTED STOCK SHALL BE FORFEITED
FOR ANY REASON, THE SHARES SUBJECT THERETO MAY AGAIN BE THE SUBJECT OF AN AWARD
GRANTED PURSUANT TO THE PLAN.


 


7.             TERM OF THE PLAN.  THE PLAN HAS BEEN EFFECTIVE SINCE MARCH 23,
1999, THE DATE ON WHICH IT WAS ADOPTED BY THE BOARD OF DIRECTORS, SUBJECT TO THE
APPROVAL BY A MAJORITY OF THE VOTES CAST AT A DULY CALLED MEETING OF THE
SHAREHOLDERS, WHICH APPROVAL WAS OBTAINED.  NO AWARD MAY BE GRANTED UNDER THE
PLAN AFTER MARCH 23, 2009.


 


8.             OPTION DOCUMENTS AND TERMS.  EACH OPTION GRANTED UNDER THE PLAN
SHALL BE A NON-QUALIFIED STOCK OPTION UNLESS THE OPTION SHALL BE SPECIFICALLY
DESIGNATED AT THE TIME OF GRANT TO BE AN ISO FOR FEDERAL INCOME TAX PURPOSES. 
OPTIONS GRANTED PURSUANT TO THE PLAN SHALL BE EVIDENCED BY THE OPTION DOCUMENTS
IN SUCH FORM AS THE COMMITTEE SHALL FROM TIME TO TIME APPROVE, WHICH OPTION
DOCUMENTS SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS
AND SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE SHALL FROM TIME TO TIME
REQUIRE WHICH ARE NOT INCONSISTENT WITH THE TERMS OF THE PLAN.


 


(A)           NUMBER OF OPTION SHARES.  EACH OPTION DOCUMENT SHALL STATE THE
NUMBER OF SHARES TO WHICH IT PERTAINS.  AN OPTIONEE MAY RECEIVE MORE THAN ONE
OPTION, WHICH MAY INCLUDE BOTH OPTIONS WHICH ARE INTENDED TO BE ISOS AND OPTIONS
THAT ARE NOT INTENDED TO BE ISOS, BUT ONLY ON THE TERMS AND SUBJECT TO THE
CONDITIONS AND RESTRICTIONS OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 


(B)           OPTION PRICE.  EACH OPTION DOCUMENT SHALL STATE THE OPTION PRICE,
WHICH, FOR ALL OPTIONS, SHALL BE AT LEAST 100% OF THE FAIR MARKET VALUE OF THE
SHARES ON THE DATE THE OPTION IS GRANTED AS DETERMINED BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT IF AN ISO IS GRANTED TO AN OPTIONEE WHO THEN OWNS,
DIRECTLY OR BY ATTRIBUTION UNDER SECTION 424(D) OF THE CODE, SHARES POSSESSING
MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR AN AFFILIATE, THEN THE OPTION PRICE SHALL BE AT LEAST 110% OF THE
FAIR MARKET VALUE OF THE SHARES ON THE DATE THE OPTION IS GRANTED.  IF THE
SHARES ARE TRADED IN A PUBLIC MARKET, THEN THE FAIR MARKET VALUE PER SHARE SHALL
BE, IF THE SHARES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE, THE MEAN BETWEEN
THE HIGHEST AND LOWEST QUOTED SELLING PRICES THEREOF, OR, IF THE SHARES ARE NOT
SO LISTED, THE MEAN BETWEEN THE CLOSING “BID” AND “ASKED” PRICES THEREOF, AS
APPLICABLE AND AS THE COMMITTEE DETERMINES, ON THE DAY THE OPTION IS GRANTED, AS
REPORTED IN CUSTOMARY FINANCIAL REPORTING SERVICES.


 


(C)           EXERCISE.  NO OPTION SHALL BE EXERCISED PRIOR TO THE RECEIPT BY
THE COMPANY OF WRITTEN NOTICE OF SUCH EXERCISE AND OF PAYMENT IN FULL OF THE
OPTION PRICE FOR THE SHARES TO BE PURCHASED.  EACH SUCH NOTICE SHALL SPECIFY THE
NUMBER OF SHARES TO BE PURCHASED AND SHALL (UNLESS THE SHARES ARE COVERED BY A
THEN CURRENT REGISTRATION STATEMENT OR A NOTIFICATION UNDER REGULATION A UNDER
THE ACT) CONTAIN THE OPTIONEE’S ACKNOWLEDGMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY THAT (A) SUCH SHARES ARE BEING PURCHASED FOR
INVESTMENT AND NOT FOR DISTRIBUTION OR RESALE (OTHER THAN A DISTRIBUTION OR
RESALE WHICH, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, MAY BE MADE
WITHOUT VIOLATING THE REGISTRATION PROVISIONS OF THE ACT), (B) THE OPTIONEE HAS
BEEN ADVISED AND UNDERSTANDS THAT (I) THE SHARES HAVE NOT BEEN REGISTERED UNDER
THE ACT AND ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE
ACT AND ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND (II) THE COMPANY IS UNDER NO
OBLIGATION TO REGISTER THE SHARES UNDER THE ACT OR TO TAKE ANY ACTION WHICH
WOULD MAKE AVAILABLE TO THE OPTIONEE ANY EXEMPTION FROM SUCH REGISTRATION,
(C) SUCH SHARES MAY NOT BE TRANSFERRED WITHOUT COMPLIANCE WITH ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS, AND (D) AN APPROPRIATE LEGEND REFERRING TO
THE FOREGOING RESTRICTIONS ON TRANSFER AND ANY OTHER RESTRICTIONS IMPOSED UNDER
THE OPTION DOCUMENTS MAY BE ENDORSED ON THE CERTIFICATES.  NOTWITHSTANDING THE
ABOVE, SHOULD THE COMPANY BE ADVISED BY COUNSEL THAT ISSUANCE OF SHARES SHOULD
BE DELAYED PENDING (A) REGISTRATION UNDER FEDERAL OR STATE SECURITIES LAWS OR
(B) THE RECEIPT OF AN OPINION THAT AN APPROPRIATE EXEMPTION THEREFROM IS
AVAILABLE, THE COMPANY MAY DEFER EXERCISE OF ANY OPTION GRANTED HEREUNDER UNTIL
EITHER SUCH EVENT IN (A) OR (B) HAS OCCURRED.


 


(D)           MEDIUM OF PAYMENT.  AN OPTIONEE SHALL PAY FOR SHARES SUBJECT TO AN
OPTION (I) IN CASH, (II) BY CERTIFIED CHECK PAYABLE TO THE ORDER OF THE COMPANY,
OR (III) BY SUCH OTHER MODE OF PAYMENT AS THE COMMITTEE MAY APPROVE, INCLUDING
PAYMENT THROUGH A BROKER IN ACCORDANCE WITH PROCEDURES PERMITTED BY REGULATION T
OF THE FEDERAL RESERVE BOARD.  FURTHERMORE, THE COMMITTEE MAY PROVIDE IN AN
OPTION DOCUMENT ISSUED TO AN EMPLOYEE (AND SHALL PROVIDE IN THE CASE OF OPTION
DOCUMENTS ISSUED TO NON-MANAGEMENT DIRECTORS) THAT PAYMENT MAY BE MADE ALL OR IN
PART IN SHARES OF THE COMPANY’S COMMON STOCK HELD BY THE OPTIONEE FOR AT LEAST
SIX MONTHS, SUBJECT TO SUCH LIMITATIONS AND PROHIBITIONS AS THE COMMITTEE DEEMS
APPROPRIATE.  IF PAYMENT IS MADE IN WHOLE OR IN PART IN SHARES OF THE COMPANY’S
COMMON STOCK, THEN SUCH OPTIONEE SHALL DELIVER TO THE COMPANY CERTIFICATES
REGISTERED IN THE NAME OF SUCH OPTIONEE REPRESENTING SUCH SHARES OF THE
COMPANY’S COMMON STOCK OWNED BY SUCH

 

6

--------------------------------------------------------------------------------


 


OPTIONEE, FREE OF ALL LIENS, CLAIMS AND ENCUMBRANCES OF EVERY KIND AND HAVING AN
AGGREGATE FAIR MARKET VALUE ON THE DATE OF DELIVERY THAT IS EQUAL TO BUT NOT
GREATER THAN THE OPTION PRICE OF THE SHARES WITH RESPECT TO WHICH SUCH OPTION IS
TO BE EXERCISED, ACCOMPANIED BY STOCK POWERS DULY ENDORSED IN BLANK BY THE
OPTIONEE.  THE COMMITTEE MAY IMPOSE FROM TIME TO TIME SUCH LIMITATIONS AND
PROHIBITIONS ON THE USE OF SHARES OF THE COMPANY’S COMMON STOCK TO EXERCISE AN
OPTION AS IT DEEMS APPROPRIATE.


 


(E)           TERMINATION OF OPTIONS.  NO OPTION SHALL BE EXERCISABLE AFTER THE
FIRST TO OCCUR OF THE FOLLOWING:


 


(I)            (I)            EXPIRATION OF THE OPTION TERM SPECIFIED IN THE
OPTION DOCUMENT, WHICH SHALL NOT EXCEED (A) TEN YEARS FROM THE DATE OF GRANT, OR
(B), WITH RESPECT TO ISOS, FIVE YEARS FROM THE DATE OF GRANT IF THE OPTIONEE ON
THE DATE OF GRANT OWNS, DIRECTLY OR BY ATTRIBUTION UNDER SECTION 424(D) OF THE
CODE, SHARES POSSESSING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR OF AN AFFILIATE;


 


(II)


(II)                           EXPIRATION OF SIXTY (60) DAYS FROM THE DATE THE
OPTIONEE’S EMPLOYMENT OR SERVICE WITH THE COMPANY OR ITS AFFILIATES TERMINATES
FOR ANY REASON OTHER THAN DISABILITY, DEATH OR AS SPECIFIED IN
SUBSECTION 8(E)(IV), (V) OR (VI) OR SECTION 10, BELOW;


 


(III)                          EXPIRATION OF ONE HUNDRED AND EIGHTY DAYS FROM
THE DATE THE OPTIONEE’S EMPLOYMENT OR SERVICE WITH THE COMPANY OR ITS AFFILIATES
TERMINATES DUE TO THE OPTIONEE’S DISABILITY OR DEATH;


 


(IV)                          THE DATE THAT THE EMPLOYMENT OF AN OPTIONEE WHO IS
AN EMPLOYEE TERMINATES FOR CAUSE, AS DETERMINED BY THE COMMITTEE;


 


(V)                           IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OR
OMISSION BY AN OPTIONEE WHO IS AN EMPLOYEE WHICH CONSTITUTES EITHER (I) THE
WILLFUL BREACH OF HIS EMPLOYMENT AGREEMENT WITH THE COMPANY OR AN AFFILIATE, OR
HIS ENGAGEMENT IN ANY SORT OF DISLOYALTY TO THE COMPANY OR AN AFFILIATE,
INCLUDING, WITHOUT LIMITATION, FRAUD, EMBEZZLEMENT, THEFT, COMMISSION OF A
FELONY OR DISHONESTY IN THE COURSE OF HIS EMPLOYMENT; OR (II) THE DISCLOSURE OR
MISUSE BY OPTIONEE OF TRADE SECRETS OR CONFIDENTIAL INFORMATION OF THE COMPANY
OR AN AFFILIATE.  THE EMPLOYMENT OF SUCH OPTIONEE SHALL BE DEEMED TO HAVE
TERMINATED FOR CAUSE AS OF THE DATE OF SUCH ACT OR OMISSION, AND ANY OPTION
GRANTED BY THE COMPANY TO SAID OPTIONEE AND HELD BY SUCH OPTIONEE SHALL, WITHOUT
THE REQUIREMENT OF ANY NOTICE, TERMINATE AS OF THE DATE OF SUCH ACT OR OMISSION,
SO LONG AS WITHIN 90 DAYS AFTER THE COMPANY HAS OBTAINED SUFFICIENT INFORMATION
AS TO SUCH ACT OR OMISSION, INCLUDING INVESTIGATORY CONFIRMATION IN PROPER
CIRCUMSTANCES, TO MAKE EVALUATION BY THE COMMITTEE APPROPRIATE, THERE HAS BEEN A
FINDING BY THE COMMITTEE, AFTER FULL CONSIDERATION OF THE FACTS, THAT THERE HAS
BEEN AN ACT OR OMISSION BY THE OPTIONEE THE NATURE OF WHICH IS AS SET FORTH IN
CLAUSES (I) OR (II) ABOVE.  IN ADDITION TO SUCH IMMEDIATE TERMINATION OF
OPTIONS, THE OPTIONEE SHALL FORFEIT ALL SHARES FOR ANY EXERCISED PORTION OF THE
OPTION FOR WHICH THE COMPANY HAS NOT YET DELIVERED THE SHARE CERTIFICATES TO THE
OPTIONEE,

 

7

--------------------------------------------------------------------------------


 


UPON REFUND BY THE COMPANY OF ANY OPTION PRICE PAID BY THE OPTIONEE.


 


(VI)                          IMMEDIATELY, WITHOUT THE REQUIREMENT OF ANY
NOTICE, UPON THE OCCURRENCE OF AN ACT BY AN OPTIONEE WHO IS A NON-MANAGEMENT
DIRECTOR WHICH ACT IS, WITH RESPECT TO THE COMPANY OR AN AFFILIATE, A FRAUD,
INTENTIONAL MISREPRESENTATION, EMBEZZLEMENT, MISAPPROPRIATION OR CONVERSION OF
THE COMPANY’S OR AN AFFILIATE’S ASSETS OR OPPORTUNITIES.


 


(F)            TRANSFERS.  GENERALLY, AN OPTION GRANTED UNDER THE PLAN SHALL NOT
BE TRANSFERABLE, EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND
MAY BE EXERCISED, DURING THE LIFETIME OF AN OPTIONEE, ONLY BY THE OPTIONEE OR,
IN THE EVENT OF HIS OR HER INCOMPETENCE, BY THE OPTIONEE’S LEGAL REPRESENTATIVE;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AT THE TIME
OF GRANT OR AT ANY TIME THEREAFTER, ALLOW FOR THE TRANSFER OF OPTIONS THAT ARE
NOT ISOS TO OTHER PERSONS OR ENTITIES, SUBJECT TO SUCH CONDITIONS OR LIMITATIONS
AS THE COMMITTEE MAY ESTABLISH.  NO OPTION GRANTED UNDER THE PLAN SHALL BE
SUBJECT TO EXECUTION, ATTACHMENT OR OTHER PROCESS.


 


(G)           OTHER PROVISIONS.  THE OPTION DOCUMENTS MAY CONTAIN SUCH OTHER
PROVISIONS INCLUDING, WITHOUT LIMITATION, PROVISIONS AUTHORIZING THE COMMITTEE
TO ACCELERATE THE EXERCISABILITY OF ALL OR ANY PORTION OF AN OPTION GRANTED
PURSUANT TO THE PLAN, ADDITIONAL RESTRICTIONS UPON THE EXERCISE OF THE OPTION OR
ADDITIONAL LIMITATIONS UPON THE TERM OF THE OPTION, AS THE COMMITTEE SHALL DEEM
ADVISABLE.


 


(H)           AMENDMENT.  THE COMMITTEE SHALL HAVE THE RIGHT TO AMEND OPTION
DOCUMENTS ISSUED TO AN OPTIONEE SUBJECT TO HIS CONSENT, EXCEPT AS LIMITED BY
SECTION 12 OF THE PLAN, AND EXCEPT THAT THE CONSENT OF THE OPTIONEE SHALL NOT BE
REQUIRED FOR ANY AMENDMENT MADE UNDER SECTION 10 OF THE PLAN.


 


9.             RESTRICTED STOCK AGREEMENTS AND TERMS.  RESTRICTED STOCK GRANTED
PURSUANT TO THE PLAN SHALL BE EVIDENCED BY A RESTRICTED STOCK AGREEMENT IN SUCH
FORM AS THE COMMITTEE SHALL FROM TIME TO TIME APPROVE, WHICH RESTRICTED STOCK
AGREEMENT SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS
AND SUCH OTHER TERMS AND CONDITIONS WHICH THE COMMITTEE SHALL FROM TIME TO TIME
REQUIRE WHICH ARE NOT INCONSISTENT WITH THE TERMS OF THE PLAN.


 


(A)           ISSUANCE OF SHARES.  UPON AN AWARD OF RESTRICTED STOCK TO A
PARTICIPANT AND RECEIPT BY THE COMPANY OF A FULLY EXECUTED RESTRICTED STOCK
AGREEMENT, ACCOMPANIED BY SUCH ADDITIONAL DOCUMENTATION AS SPECIFIED THEREIN,
THE STOCK CERTIFICATE REPRESENTING THE RESTRICTED STOCK SHALL BE ISSUED,
TRANSFERRED TO AND REGISTERED IN THE NAME OF THE PARTICIPANT WITH SUCH LEGEND
THEREON AS THE COMMITTEE SHALL DEEM APPROPRIATE.  SUCH STOCK CERTIFICATE SHALL
BE HELD BY THE COMPANY UNTIL THE RESTRICTED STOCK VESTS OR IS FORFEITED.  THE
COMPANY SHALL NOT BE OBLIGATED TO DELIVER ANY STOCK CERTIFICATES UNTIL SUCH
SHARES HAVE BEEN LISTED (OR AUTHORIZED FOR LISTING UPON OFFICIAL NOTICE OF
ISSUANCE) UPON EACH STOCK EXCHANGE UPON WHICH OUTSTANDING SHARES OF SUCH CLASS
AT THE TIME OF THE AWARD ARE LISTED NOR UNTIL THERE HAS BEEN COMPLIANCE WITH
SUCH LAWS OR REGULATIONS AS THE COMPANY MAY DEEM APPLICABLE, INCLUDING WITHOUT
LIMITATION REGISTRATION OR QUALIFICATION OF SUCH SHARES UNDER ANY FEDERAL OR
STATE LAW.

 

8

--------------------------------------------------------------------------------


 


(B)           DIVIDENDS AND VOTING RIGHTS.  UNLESS THE COMMITTEE DETERMINES
OTHERWISE, DURING THE PERIOD FROM THE DATE THE RESTRICTED STOCK IS AWARDED TO
THE DATE THE RESTRICTED PERIOD EXPIRES, THE PARTICIPANT WILL BE ENTITLED TO ALL
RIGHTS OF A STOCKHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO VOTE THE SHARES
AND RECEIVE DIVIDENDS AND OTHER DISTRIBUTIONS DECLARED ON SUCH SHARES FROM TIME
TO TIME, AS DISTRIBUTED.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL
DETERMINE WHETHER DIVIDENDS OF STOCK AND OTHER NON-CASH DISTRIBUTIONS WITH
RESPECT TO THE RESTRICTED STOCK SHALL BE WITHHELD BY THE COMPANY FOR THE ACCOUNT
OF THE PARTICIPANT AND WHETHER THEY SHALL BE SUBJECT TO THE VESTING AND
FORFEITURE PROVISIONS APPLICABLE TO THE RELATED RESTRICTED STOCK.  THE COMMITTEE
SHALL DETERMINE WHETHER INTEREST SHALL BE PAID ON SUCH AMOUNTS WITHHELD, THE
RATE OF ANY SUCH INTEREST, AND THE OTHER TERMS APPLICABLE TO SUCH WITHHELD
AMOUNTS.


 


(C)           RESTRICTED PERIOD AND VESTING SCHEDULE.  THE COMMITTEE SHALL HAVE
THE PLENARY AUTHORITY AND ABSOLUTE DISCRETION TO DETERMINE THE RESTRICTED PERIOD
FOR THE RESTRICTED STOCK GRANTED TO A PARTICIPANT AND THE TIMES AT WHICH THE
SHARES SUBJECT TO SUCH RESTRICTED STOCK SHALL VEST, WHICH MAY BE DIFFERENT FOR
EACH AWARD OF RESTRICTED STOCK, PROVIDED, HOWEVER THAT NO SHARES SHALL VEST
PRIOR TO ONE YEAR FROM THE DATE OF GRANT OF THE RESTRICTED STOCK. 
NOTWITHSTANDING THE FOREGOING, ONLY WHOLE SHARES SHALL VEST.  IN THE EVENT THAT
A PARTICIPANT SHALL BECOME ENTITLED TO A FRACTIONAL SHARE, SUCH FRACTIONAL SHARE
SHALL NOT VEST UNLESS AND UNTIL THE PARTICIPANT BECOMES ENTITLED TO SUCH NUMBER
OF FRACTIONAL SHARES AS SHALL BE EQUAL IN SUM TO A WHOLE SHARE.


 


(D)           FORFEITURE OF SHARES.


 


(I)            (I)            EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, IN
THE EVENT THE PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE COMPANY TERMINATES
FOR ANY REASON OTHER THAN DISABILITY OR DEATH, OR AS SPECIFIED IN SECTION 10 OF
THE PLAN, ANY SHARES SUBJECT TO THE PARTICIPANT’S RESTRICTED STOCK WHICH HAS NOT
VESTED SHALL BE AUTOMATICALLY FORFEITED BY THE PARTICIPANT.  SHARES WHICH ARE
FORFEITED MAY BE CANCELED BY THE COMPANY WITHOUT ANY ACTION BY THE PARTICIPANT.


 


(II)           (II)           EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, IN
THE EVENT THE PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE COMPANY TERMINATES
DUE TO THE PARTICIPANT’S DISABILITY OR DEATH, ANY OF THE PARTICIPANT’S
RESTRICTED STOCK WHICH HAS NOT VESTED SHALL, IF SUCH TERMINATION OCCURS MORE
THAN ONE YEAR AFTER THE DATE OF THE AWARD OF SUCH RESTRICTED STOCK, VEST IN THE
PRORATED AMOUNT EQUAL TO THE RATIO OF (A) THE NUMBER OF WHOLE YEARS BETWEEN THE
DATE OF THE AWARD AND THE DATE OF SUCH TERMINATION TO (B) THE TOTAL RESTRICTED
PERIOD TO WHICH THE AWARD IS SUBJECT, AND THE BALANCE OF THE RESTRICTED STOCK
SHALL BE FORFEITED.  IF SUCH TERMINATION OCCURS LESS THAN ONE YEAR AFTER THE
DATE OF GRANT OF THE AWARD, THE PARTICIPANT’S RESTRICTED STOCK SHALL BE
AUTOMATICALLY FORFEITED BY THE PARTICIPANT AND MAY BE CANCELED BY THE COMPANY
WITHOUT ANY ACTION BY THE PARTICIPANT.


 


(E)           TRANSFERS.  DURING THE RESTRICTED PERIOD, NO RESTRICTED STOCK
AWARDED UNDER THE PLAN OR ANY INTEREST THEREIN MAY BE TRANSFERRED, EXCEPT BY
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  DURING THE LIFETIME OF THE
PERSON TO WHOM RESTRICTED STOCK IS GRANTED, THE

 

9

--------------------------------------------------------------------------------


 


RIGHTS OF SUCH RESTRICTED STOCK MAY BE EXERCISED ONLY BY HIM OR, IN THE EVENT OF
HIS INCOMPETENCE, BY HIS LEGAL REPRESENTATIVE.  UPON THE DEATH OF A PARTICIPANT,
THE PERSON TO WHOM THE RIGHTS SHALL HAVE PASSED BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION SHALL BECOME ENTITLED TO THE RESTRICTED STOCK ONLY IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) ABOVE.


 


(F)            OTHER PROVISIONS.  THE RESTRICTED STOCK AGREEMENTS SHALL CONTAIN
SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DEEM ADVISABLE.


 


(G)           AMENDMENT.  THE COMMITTEE SHALL HAVE THE RIGHT TO AMEND THE
RESTRICTED STOCK AGREEMENTS ISSUED TO A PARTICIPANT SUBJECT TO HIS CONSENT,
EXCEPT THAT THE CONSENT OF THE PARTICIPANT SHALL NOT BE REQUIRED FOR ANY
AMENDMENT MADE UNDER SECTION 10 OF THE PLAN.


 


10.           CHANGE OF CONTROL.  FOR PURPOSES OF THIS SECTION, A “CHANGE OF
CONTROL” SHALL BE DEEMED TO HAVE TAKEN PLACE IF:


 


(A)           INDIVIDUALS WHO, ON THE DATE HEREOF, CONSTITUTE THE BOARD OF
DIRECTORS (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD OF DIRECTORS, PROVIDED THAT ANY PERSON BECOMING A
DIRECTOR SUBSEQUENT TO THE DATE HEREOF, WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
DIRECTORS THEN ON THE BOARD OF DIRECTORS (EITHER BY A SPECIFIC VOTE OR BY
APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS
A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN OBJECTION TO SUCH NOMINATION) SHALL BE
AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY ELECTED
OR NOMINATED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF ANY PERSON
OTHER THAN THE BOARD OF DIRECTORS SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR;


 


(B)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION
OF THE BOARD OF DIRECTORS (THE “VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE
EVENT DESCRIBED IN THIS PARAGRAPH (B) SHALL NOT BE DEEMED TO BE A CHANGE OF
CONTROL BY VIRTUE OF ANY OF THE FOLLOWING ACQUISITIONS: (I) BY THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY IN WHICH THE COMPANY OWNS MORE THAN 50% OF THE
COMBINED VOTING POWER OF SUCH ENTITY (A “SUBSIDIARY”), (II) BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
SUBSIDIARY, (III) BY ANY UNDERWRITER TEMPORARILY HOLDING THE COMPANY’S VOTING
SECURITIES PURSUANT TO AN OFFERING OF SUCH VOTING SECURITIES, OR (IV) PURSUANT
TO A NON-QUALIFYING TRANSACTION (AS DEFINED IN PARAGRAPH (C));


 


(C)           A MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE OR SIMILAR FORM
OF CORPORATE TRANSACTION IS CONSUMMATED INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS, WHETHER
FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE TRANSACTION (A
“BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS
COMBINATION:  (I) MORE THAN 50% OF THE TOTAL VOTING POWER OF (A) THE CORPORATION

 

10

--------------------------------------------------------------------------------


 


RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR
(B) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT DIRECTLY OR INDIRECTLY
HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES ELIGIBLE TO ELECT
DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT CORPORATION”), IS
REPRESENTED BY THE COMPANY’S VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY
PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES
INTO WHICH THE COMPANY’S VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH
BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS THEREOF IS IN
SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF THE COMPANY’S VOTING
SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE BUSINESS
COMBINATION, (II) NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR THE PARENT
CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF 20%
OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES ELIGIBLE
TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) AND (III) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO
PARENT CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD OF
DIRECTORS’ APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH
BUSINESS COMBINATION (ANY BUSINESS COMBINATION WHICH SATISFIES ALL OF THE
CRITERIA SPECIFIED IN (I), (II) AND (III) ABOVE SHALL BE DEEMED TO BE A
“NON-QUALIFYING TRANSACTION”);


 


(D)           A SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS IS
CONSUMMATED;


 


(E)           THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(F)            THERE OCCUR SUCH OTHER EVENTS AS THE BOARD OF DIRECTORS MAY
DESIGNATE.


 

Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company’s Voting Securities as a result of the acquisition of
the Company’s Voting Securities by the Company which reduces the number of the
Company’s Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur.

 


11.           ADJUSTMENTS ON CHANGES IN CAPITALIZATION.  THE AGGREGATE NUMBER OF
SHARES AS TO WHICH AWARDS MAY BE GRANTED HEREUNDER, THE MAXIMUM NUMBER OF SHARES
FOR WHICH AWARDS MAY BE GRANTED TO ANY INDIVIDUAL DURING ANY CALENDAR YEAR, THE
NUMBER OF SHARES COVERED BY EACH OUTSTANDING AWARD AND THE OPTION PRICE, IN THE
CASE OF GRANTS OF OPTIONS, SHALL BE APPROPRIATELY ADJUSTED IN THE EVENT OF A
STOCK DIVIDEND, STOCK SPLIT, SPIN-OFF, RECAPITALIZATION OR OTHER CHANGE IN THE
NUMBER OR CLASS OF ISSUED AND OUTSTANDING EQUITY SECURITIES OF THE COMPANY
RESULTING FROM A SUBDIVISION OR CONSOLIDATION OF THE COMMON STOCK AND/OR OTHER
OUTSTANDING EQUITY SECURITY OR A RECAPITALIZATION OR OTHER CAPITAL ADJUSTMENT
(NOT INCLUDING THE ISSUANCE OF COMMON STOCK ON THE CONVERSION OF OTHER
SECURITIES OF THE COMPANY WHICH ARE CONVERTIBLE INTO COMMON STOCK)

 

11

--------------------------------------------------------------------------------


 


AFFECTING THE COMMON STOCK WHICH IS EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY
THE COMPANY.  THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE AUTHORITY TO
DETERMINE THE ADJUSTMENTS TO BE MADE UNDER THIS SECTION AND ANY SUCH
DETERMINATION BY THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE; PROVIDED,
HOWEVER, THAT NO ADJUSTMENT SHALL BE MADE WHICH WILL CAUSE AN ISO TO LOSE ITS
STATUS AS SUCH WITHOUT THE CONSENT OF THE OPTIONEE.


 


12.           AMENDMENT OF THE PLAN.  THE BOARD OF DIRECTORS MAY AMEND THE PLAN
FROM TIME TO TIME IN SUCH MANNER AS IT MAY DEEM ADVISABLE.  NEVERTHELESS, THE
BOARD OF DIRECTORS MAY NOT, WITHOUT OBTAINING APPROVAL BY VOTE OF A MAJORITY OF
THE VOTES CAST AT A DULY CALLED MEETING OF THE SHAREHOLDERS AT WHICH A QUORUM
REPRESENTING A MAJORITY OF ALL OUTSTANDING VOTING STOCK OF THE COMPANY IS,
EITHER IN PERSON OR BY PROXY, PRESENT AND VOTING ON THE MATTER, WITHIN TWELVE
MONTHS BEFORE OR AFTER SUCH ACTION, CHANGE THE CLASS OF INDIVIDUALS ELIGIBLE TO
RECEIVE AN ISO, EXTEND THE EXPIRATION DATE FOR THE GRANT OF ISOS UNDER THE PLAN,
DECREASE THE MINIMUM OPTION PRICE OF AN ISO GRANTED UNDER THE PLAN OR INCREASE
THE MAXIMUM NUMBER OF SHARES AS TO WHICH OPTIONS MAY BE GRANTED OR THE MAXIMUM
NUMBER WHICH MAY BE GRANTED TO ANY INDIVIDUAL IN ANY CALENDAR YEAR.  NO
AMENDMENT TO THE PLAN SHALL ADVERSELY AFFECT ANY OUTSTANDING OPTION, HOWEVER,
WITHOUT THE CONSENT OF THE OPTIONEE.


 


13.           NO CONTINUED EMPLOYMENT.  THE GRANT OF AN AWARD PURSUANT TO THE
PLAN SHALL NOT BE CONSTRUED TO IMPLY OR TO CONSTITUTE EVIDENCE OF ANY AGREEMENT,
EXPRESS OR IMPLIED, ON THE PART OF THE COMPANY OR ANY AFFILIATE TO RETAIN THE
OPTIONEE OR PARTICIPANT IN THE EMPLOY OF THE COMPANY OR AN AFFILIATE AND/OR AS A
MEMBER OF THE COMPANY’S BOARD OF DIRECTORS OR IN ANY OTHER CAPACITY.


 


14.           WITHHOLDING OF TAXES.  WHENEVER THE COMPANY PROPOSES OR IS
REQUIRED TO DELIVER OR TRANSFER SHARES IN CONNECTION WITH THE EXERCISE OF AN
OPTION OR IN CONNECTION WITH THE VESTING OF RESTRICTED STOCK, THE COMPANY SHALL
HAVE THE RIGHT TO (A) REQUIRE THE RECIPIENT TO REMIT OR OTHERWISE MAKE AVAILABLE
TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY FEDERAL, STATE AND/OR LOCAL
WITHHOLDING TAX REQUIREMENTS PRIOR TO THE DELIVERY OR TRANSFER OF ANY
CERTIFICATE OR CERTIFICATES FOR SUCH SHARES OR (B) TAKE WHATEVER ACTION IT DEEMS
NECESSARY TO PROTECT ITS INTERESTS WITH RESPECT TO TAX LIABILITIES, INCLUDING
WITHOUT LIMITATION ALLOWING THE OPTIONEE OR PARTICIPANT TO SURRENDER, OR HAVE
THE COMPANY RETAIN FROM SHARES WHICH ARE OTHERWISE ISSUABLE OR DELIVERABLE IN
CONNECTION WITH AN AWARD A NUMBER OF SHARES WHICH HAVE A FAIR MARKET VALUE EQUAL
TO SUCH TAX LIABILITY.  THE COMPANY’S OBLIGATION TO MAKE ANY DELIVERY OR
TRANSFER OF SHARES SHALL BE CONDITIONED ON THE OPTIONEE’S OR PARTICIPANT’S
COMPLIANCE, TO THE COMPANY’S SATISFACTION, WITH ANY WITHHOLDING REQUIREMENT.


 


15.           INTERPRETATION.  THE PLAN IS INTENDED TO ENABLE TRANSACTIONS UNDER
THE PLAN WITH RESPECT TO DIRECTORS AND OFFICERS (WITHIN THE MEANING OF
SECTION 16(A) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) TO SATISFY
THE CONDITIONS OF RULE 16B-3; TO THE EXTENT THAT ANY PROVISION OF THE PLAN, OR
ANY PROVISIONS OF ANY OPTION OR RESTRICTED STOCK GRANTED PURSUANT TO THE PLAN,
WOULD CAUSE A CONFLICT WITH SUCH CONDITIONS OR WOULD CAUSE THE ADMINISTRATION OF
THE PLAN AS PROVIDED IN SECTION 3 TO FAIL TO SATISFY THE CONDITIONS OF
RULE 16B-3, SUCH PROVISION SHALL BE DEEMED NULL AND VOID TO THE EXTENT PERMITTED
BY APPLICABLE LAW.  SUBJECT TO THE FOREGOING, THE COMMITTEE’S DETERMINATIONS
UNDER THE PLAN NEED NOT BE UNIFORM AND MAY BE MADE BY IT SELECTIVELY AMONG
PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS UNDER THE PLAN.

 

12

--------------------------------------------------------------------------------


 

*  *  *  *

 

As approved by the Board of Directors on September 15, 2005

 

*  *  *  *

 

 

THE PEP BOYS – MANNY, MOE & JACK

 

 

 

 

 

By:

/s/ Lawrence N. Stevenson

 

 

 

Lawrence N. Stevenson

 

 

Chairman and CEO

 

 

 

Date: December 7, 2005

 

13

--------------------------------------------------------------------------------